Exhibit 10.3

 

[g134621keimage002.gif] AIA Document G701-2001

Change Order

 

Owner

ý

Architect

ý

Contractor

ý

Field

ý

Other

o

 

PROJECT (Name and address)

CHANGE ORDER NUMBER:

001

 

HARD ROCK HOTEL & CASINO

 

 

 

777 BEACH BOULEVARD

DATE:

October 7, 2004

 

BILOXI, MS 39530

 

 

 

 

 

TO CONTRACTOR (Name and address)

ARCHITECT’S PROJECT NO

23020

 

ROY ANDERSON CORP

CONTRACT DATE:

December 24, 2003

 

PO BOX 2

CONTRACT FOR

Hard Rock Construction

 

GULFPORT, MS 39502

 

 

 

THE CONTRACT IS CHANGED AS FOLLOWS

 

Drywall and EIFS changes to accommodate the finalized Architectural design for
each area

 

1  Casino

 

894,631

 

• Revised Buffet layout to a station type configuration

 

 

 

• Revised Casino, Steak House, High Limit and Buffet Ceiling design

 

 

 

• Added program space for 24/7 Dinner

 

 

 

• Revised Center Bar Design

 

 

 

• Premium for labor requirement (Drywall portion only no EIFS)

 

 

 

 

 

 

 

2  Lowrise Building

 

1,796,392

 

• Revised design for Pool club, VIP Lounge, Green Rooms, Warehouse Spaces, Mech
and Elec Spaces

 

 

 

• Additional 31,000 sf of program spaces for BOH, Retail, Restaurant, Spa,
Office, Mech, Elec & Misc. support

 

 

 

• Build out Executive Office Spaces and added load bearing walls requirement at
Spa and Office area

 

 

 

• Revised ceiling design at various Lowrise area with greater detailing and
elevation changes

 

 

 

• Premium for labor requirement (Drywall portion only no EIFS)

 

 

 

 

 

 

 

3  Hotel

 

241,351

 

• Additional 10 typical guestrooms and 2 suites

 

 

 

• Typical guestroom and hallway design changes

 

 

 

• Premium for labor requirement (Drywall portion only no EIFS)

 

 

 

 

 

 

 

4  Additional concrete formwork scope at Parking Garage

 

74,141

 

 

 

 

 

5  Additional concrete formwork scope at the Hotel

 

241,296

 

 

 

 

 

6  Additional concrete formwork scope at the Lowrise and Casino

 

174,037

 

 

 

 

 

7  Additional operators requirement

 

152,401

 

 

 

 

 

8  Additional doors, frames and hardware to accommodate the added program spaces
and design revisions.

 

66,684

 

Total

 

3,640,933

 

 

 

 

 

 

The original Contract Sum Was

 

$

81,957,183

 

The Net Change By Previously Authorized Change Orders

 

$

0

 

The Contract Sum Prior To This Change Order Was

 

$

81,957,183

 

The Contract Sum Will Be Increased By This Changer Order in the Amount of

 

$

3,640,933

 

The New Contract Sum Including This Change Order Will Be

 

$

85,598,116

 

 

The Contract Time will be increased by          Zero (0)         Days

 

The date of Substantial Completion as of the date of this Change Order therefore
is

July 23, 2005

 

NOTE: This Change Order does not include changes in the Contract Sum, Contract
Time or Guaranteed Maximum Price Which have been authorized by Construction
Change Directive until the cost and time have been agreed upon by both the Owner
and Contractor, in which case a Change Order is executed to supersede the
Construction Change Directive

 

NOT VALID UNTIL SIGNED BY THE ARCHITECT, CONTRACTOR AND OWNER

 

Paul Steelman Design Group

 

Roy Anderson Corp

 

Premier Entertainment Biloxi LLC (Premier)

ARCHITECT (Firm Name)

 

CONTRACTOR (Flrm Name)

 

OWNER (Firm Name)
Premier Finance Biloxi Corp (PFC)

 

 

 

 

 

3330 W Desert Inn Road

 

P.O.BOX 2

 

P.O. BOX 268

Las Vegas, NY 89102

 

Gulfport, MS 39502

 

Biloxi, MS 39533-0268

ADDRESS

 

ADDRESS

 

ADDRESS

 

 

 

 

 

/s/ Robert A. Murphy

 

/s/ Meng Chai

 

/s/ Joe Billhimer

By (Signature)

 

By (Signature)

 

By (Signature)

 

 

 

 

For Premier and PFC

Robert A. Murphy

 

Meng Chai

 

Joe Billhimer

(Type Name)

 

(Type Name)

 

(Type Name)

 

 

 

 

 

10/29/04

 

10/12/04

 

10/22/04

DATE:

 

DATE:

 

DATE:

 

AIA Document G701 - 2001. Copyright 1978 and 2001 by The American Institute of
Architects.  All rights reserved.  Warning: This AIA Document is protected by
the U.S. Copyright Law and International Treaties.  Unauthorized reproduction or
distribution of this AIA Document, or any Portion of it, may result in severe
civil and criminal penalties and will be prosecuted to the maximum extent
possible under the law.  This document was produced by AIA software under Order
No 1000097216 1 which expires on 2/8/2005, and is not for resale.

 

--------------------------------------------------------------------------------